Citation Nr: 1336626	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  07-31 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected headaches and lower brachial plexus traction neuropathy on the left side with acromioclavicular joint arthritis.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to a variously diagnosed psychiatric disorder.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a variously diagnosed psychiatric disorder.  

4.  Entitlement to a rating in excess of 10 percent for headaches.  

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1972, with subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006, August 2006, August 2007, and November 2008 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  Notably, the August 2007 rating decision granted service connection for headaches, rated 10 percent, effective August 18, 2006.  

The Board has recharacterized the claim on appeal as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing in July 2013; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran indicated that he was seeking service connection for any psychiatric disorder, and that grant of any psychiatric disorder would satisfy his claim.  

Finally, the Board notes that entitlement to a TDIU rating is reasonably raised as due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, TDIU is an element of an initial rating or increased rating).  Hence, such matter is included on the preceding page and is addressed in the opinion below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of entitlement to service connection for a variously diagnosed psychiatric disorder, erectile dysfunction and sleep apnea, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's headaches are manifested by frequent, prostrating attacks productive of economic impairment.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for entitlement to a 50 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's headaches claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, all pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA has associated with the claims file the service treatment records and pertinent post-service treatment records.  He was afforded a VA examination in September 2008.  The Board finds that the examination is adequate for rating purposes as the examiner conducted a thorough examination, noting all clinical findings needed for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran was also afforded a hearing before a VLJ at which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the July 2013 hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the criteria for an increased rating.  In addition, the Veteran volunteered his pertinent treatment history and symptoms.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Migraine headaches are rated under Diagnostic Code 8100, which provides that migraines resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

As noted above in the Introduction, the August 2007 rating decision on appeal granted service connection for headaches, rated 10 percent disabling, effective August 18, 2006.  After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a (maximum) 50 percent disability rating is warranted throughout the appeal period for the Veteran's headaches.  

On October 2007 VA mental disorder examination, the Axis III diagnosis was frequent migraine headaches (the frequency of the migraine headaches being unspecified).  

In July 2008 correspondence, the Veteran complained that his migraine headaches were unbearable and were manifested by chronic daily pain.  

On September 2008 examination on behalf of VA, the Veteran complained of constant severe headaches.  He reported that he has to stay in bed when his headaches occur, and that he is unable to do anything during his headaches.  He related that he has three headaches per day and that they last 24 hours.  He treats his headaches with medication, but stated that the medication provides little to no response.  

At a November 2009 Decision Review Officer (DRO) hearing, the Veteran testified that the intensity of his migraine headaches very month to month.  

At a July 2013 video conference hearing, the Veteran testified that when he works as a bus driver, he sometimes has to pull over, close his eyes, and try to drink water and relax his head.  He also testified that he has been relieved from work a couple of times because of his headaches.  He related that his headaches occur two to four times per month.  When his headaches occur, he has to lay down or stay motionless.  The headaches last the entire day and do not go away until he medicates himself or falls asleep.  The Veteran's spouse testified that she cannot make noise and that when his headaches occur; he has to stay in a dark room.  She testified that his headaches last all day on average three times per month.  

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a (maximum) 50 percent disability rating.  The Board notes that evidence pertinent to the Veteran's claim is limited.  Nonetheless, the pertinent evidence in the claims file consistently shows the Veteran has complained of frequent migraine headaches that last 24 hours per day, including on September 2008 examination on behalf of VA and at the July 2013 video conference hearing.  The record also consistently shows that the Veteran takes prescription medication for his headaches that provides little to no relief.  

To receive a 50 percent rating, the evidence must show migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran contends that his migraine headaches occur at least two to four times per month.  These episodes have also been described as lasting 24 hours, resulting in the Veteran having to lie down or stay motionless.  The Board finds the testimony and statements from the Veteran and his spouse are credible and competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the evidence does not specifically address economic inadaptability, the Veteran's disability is clearly more severe than that noted in the criteria for a 30 percent rating, which requires migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  Further, the Board notes that headaches lasting 24 hours and resulting in the Veteran having to lie down in a dark room or fall asleep are clearly prostrating, and must have some economic impact.  

Therefore, the Board finds that the Veteran's symptomatology more closely approximate the criteria for a 50 percent disability rating under Diagnostic Code 8100.  A 50 percent disability rating is the maximum schedular rating available under Diagnostic Code 8100.  No other diagnostic codes apply to the Veteran's symptomatology; therefore, a schedular disability rating in excess of 50 percent is not warranted.  The Board addresses the issue of an extraschedular rating below.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's headaches are manifested by frequent prostrating attacks with significant economic impairment.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned disability rating.  Rather, his description of his headache symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 50 percent disability rating for headaches is granted throughout the appeal period.  






REMAND

The Veteran seeks service connection for a variously diagnosed psychiatric disorder (to include PTSD).  During the hearing, he indicated that a grant of service connection for any psychiatric disability would satisfy his psychiatric disability claims.  Further as to his sleep apnea, erectile dysfunction, and entitlement to a TDIU rating, further development is necessary.  In this regard, the Board observes that in November 2012 the Veteran filed a claim of service connection for a bilateral foot disability.  Although this issue has not, to date, been adjudicated by the RO, because it is inextricably intertwined with his TDIU claim, the Board is remanding this issue for development and adjudication.  

Regarding the claim for service connection for a variously diagnosed psychiatric disorder, the Veteran claims such is related to his service, or alternatively, secondary to his service-connected headaches and lower brachial plexus traction neuropathy on the left side with acromioclavicular joint arthritis.  Specifically, while the account of the Veteran's stressor has not been consistent, essentially he reports that while stationed aboard the USS Tripoli in June 1982, a cook was decapitated on the flight deck.  The Veteran's service personnel records show that he was stationed aboard the USS Tripoli from June 14, 1982 to June 26, 1982 while performing active duty for training (ACDUTRA).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.  

The evidence shows that in a January 1988 Report of Medical History, the Veteran complained of depression and excessive worry.  However, there was no such complaint in follow-up Reserve treatment records until a January 1992 Report of Medical History wherein the Veteran complained of depression and excessive worry, and nervous trouble of any sort.  VA treatment records show the earliest diagnosis of a psychiatric disorder is in July 2001 when he was diagnosed with depression not otherwise specified (NOS), and anxiety disorder NOS.  The earliest diagnosis of PTSD was in July 2004.  VA treatment records include both positive and negative evidence regarding a relationship between the Veteran's psychiatric disorders and his service.  

On October 2007 VA mental disorders examination, the Veteran was diagnosed with depressive disorder NOS, anxiety disorder NOS, and PTSD.  It was opined that the Veteran's depression and anxiety was less likely as not caused by or a result of his military service, and more likely to be caused by experiences he has encountered in his line of work as a bus driver during which he was threatened many times and assaulted at least once.  

Significantly, the Veteran has not been afforded a VA examination regarding the relationship between his PTSD and the alleged stressors in service or his service-connected disabilities.  In addition, the October 2007 VA examination did not mention the Veteran's alleged stressors in service, and did not provide a nexus opinion regarding his psychiatric disorders and his service-connected disorders.  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address all alleged theories of entitlement.  As noted in the Introduction, the Veteran has indicated that service connection for any psychiatric disorder would satisfy his claim.  

In addition, the Board finds that development should be undertaken to corroborate the Veteran's reported stressor of a cook mate dying in June 1982 aboard the USS Tripoli.  Such should be a verifiable stressor as all necessary information is of record.  

In addition to his bilateral foot disability claim, his claims of service connection for sleep apnea and erectile dysfunction are inextricably intertwined with his TDIU, and each of these claims, including his claim for a TDIU rating, are inextricably intertwined with the claim of service connection for psychiatric disability.  As such, appellate consideration of those matters is deferred pending resolution of the psychiatric disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Provide the Veteran appropriate notice pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for service connection for bilateral foot disability. 

2. Obtain copies of the relevant VA treatment records regarding the Veteran's variously diagnosed psychiatric disorder, sleep apnea, and erectile dysfunction dating from April 2013.  

3. Attempt to corroborate the Veteran's reported stressor event of a cook mate dying from decapitation while he was stationed aboard the USS Tripoli from June 14, 1982 to June 26, 1982 while performing ACDUTRA. All development efforts and responses must be documented in the claims file.  

4. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of the nature, extent and onset of his in-service and post-service psychiatric, sleep apnea and erectile dysfunction symptoms as well as any medical evidence addressing the relationship, if any, between his psychiatric disorder(s) and his service-connected headaches and/or lower brachial plexus traction neuropathy on the left side with acromioclavicular joint arthritis, and his sleep apnea and erectile dysfunction and his psychiatric disorder(s).  He may also submit lay statements regarding the impact of his service-connected disabilities on employment.  He should be provided a reasonable amount of time to submit this lay evidence.  

5. After completion of the above, the Veteran should be afforded a VA mental disorders examination to determine the nature of any current psychiatric disorders, and to obtain a medical opinion as to whether any such disorders are possibly related to his service or secondary to his service-connected headaches and/or lower brachial plexus traction neuropathy on the left side with acromioclavicular joint arthritis.  The claims file must be reviewed by the examiner in conjunction with the examination.  

(a) The examiner must be advised of whether or not the Veteran's stressor of a cook mate in June 1982 dying from decapitation aboard the USS Tripoli has been verified.  The examination report should include a detailed account of all psychiatric pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

(b) Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  A diagnosis of PTSD must be ruled in or excluded.  If PTSD is diagnosed, the examiner should indicate the stressor(s) upon which the diagnosis is based.  

(c) With respect to each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not such disorder is related to or had its onset in service.  

(d) The examiner should also provide an opinion as to whether it is at least as likely as not each diagnosed psychiatric disorder was caused or aggravated by his service-connected headaches and/or lower brachial plexus traction neuropathy on the left side with acromioclavicular joint arthritis (versus nonservice-connected disabilities).  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

(e) The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

6. Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of foot disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that any foot disability is related to or had its onset during service, or if arthritis is diagnosed, developed within one year of his discharge from active service.  

The rationale for all opinions expressed should be provided in a legible report.  

7. The RO should ensure that all development sought above is completed (and all questions posed are answered), and then readjudicate these claims (the claims of service connection for sleep apnea and erectile dysfunction, as well as for a TDIU rating, in light of any changes in the determination on the claim of service connection for a variously diagnosed psychiatric disorder).  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


